Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/09/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PGPub 2014/0131673, hereinafter referred to as “Kim”).
Kim discloses the semiconductor device substantially as claimed.   See figures 1-9 and corresponding text, where Kim shows, pertaining to claim 1, a display device comprising: a substrate (100) (figure 1-3; [0052-0081]); a thin film transistor (Trd) disposed on the substrate (100) (figure 1-3; [0052-0081]); a first electrode (DE) electrically connected to the thin film transistor (TRd) (figure 3; [0052-0081]); a second electrode (160) overlapping the first electrode (DE) (figure 1-3; [0052-0081]); and a barrier (150/PDL) having a first portion and a second portion, wherein the second portion is disposed between the first portion and the second electrode and is fluorine-doped [0075] (figure 1-3; [0052-0081]), wherein a side surface of the first portion is part of a boundary of an opening of the barrier and is hydrophilic, and wherein the opening of the barrier is disposed between the first electrode and the second electrode (figure 1-3; [0052-0081]). 

However, Kim fails to show, pertaining to claim 1, wherein the first portion partially covers the top surface of the first electrode as applied to a display device,


Kim shows, pertaining to claim 2, wherein a thickness of the second portion in a direction perpendicular to the substrate is in a range of 10 nm to 100 nm (figure 1-3; [0052-0081]). 
Kim shows, pertaining to claim 3, wherein the first portion is not fluorine-doped, and wherein a ratio of a thickness of the second portion in a direction(figure 1-3; [0052-0081]) perpendicular to the substrate with respect to a thickness of the barrier in a direction perpendicular to the substrate is in a range of 0.05% to 20% (figure 1-3; [0052-0081]). 
Kim shows, pertaining to claim 4, wherein a face of the second portion directly contacts the second electrode and is fluorine-doped (figure 1-3; [0052-0081]). 
Kim shows, pertaining to claim 5, wherein the first portion and the second potion comprise a same material (figure 1-3; [0052-0081]). 
pertaining to claim 6, wherein the first portion comprises a first material, and wherein the second portion comprises a second material different from each of fluorine and the first material (figure 1-3; [0052-0081]).

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 12, 2021